      Case 6:19-cv-01518 Document 1 Filed 11/26/19 Page 1 of 6 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


 UNITED STATES OF AMERICA,                        ) CIVIL ACTION NO. 19-cv-01518
           Plaintiff                              )
                                                  )
 v.                                               ) JUDGE
                                                  )
 $75,269.00 IN UNITED STATES                      ) MAGISTRATE JUDGE
 CURRENCY,                                        )
             Defendant in rem.                    )


                        VERIFIED COMPLAINT FOR FORFEITURE

       NOW INTO COURT comes the UNITED STATES OF AMERICA (the “Government”)

by and through the United States Attorney for the Western District of Louisiana and the

undersigned Assistant United States Attorney, who brings this Complaint for Forfeiture in rem for

the reasons set forth hereafter:

                                   JURISDICTION AND VENUE

       1.      This Court has original jurisdiction over this proceeding pursuant to 28 U.S.C. §§

1345 and 1355(a) as the Government is the plaintiff commencing this forfeiture action.

       2.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the Government’s claims occurred in the

Western District of Louisiana.

       3.      Venue is also proper before this Court pursuant to 28 U.S.C. §§ 1395(a) and (b), as

the defendant in rem was found and seized in the Western District of Louisiana.

                                     DEFENDANT IN REM

       4.      The defendant in rem of this action consists of SEVENTY-FIVE THOUSAND

TWO HUNDRED SIXTY-NINE DOLLARS ($75,269.00) in U.S. Currency that was seized on
      Case 6:19-cv-01518 Document 1 Filed 11/26/19 Page 2 of 6 PageID #: 2



June 18, 2019 at 11015 Gustav Road, Abbeville, Louisiana 70510 (hereinafter the “Defendant

Property”).

       5.      The Defendant Property remains in the custody of the United States Postal

Inspection Service.

                                             FACTS

       6.      The U.S. Mail is often used by narcotics traffickers to transport controlled

substances. This occurs because traffickers know that the U.S. Mail, particularly Express and

Priority Mail, is considered First Class Mail and is protected against inspection without a Federal

Search Warrant.

       7.      On June 17, 2019, Postal Inspectors were reviewing inbound parcels from Colorado

to the Vermilion Parish 705 area zip code, when a parcel was noticed heading to Abbeville, LA

70510. The Parcel was addressed to Robert Leblanc, 11015 Gustave Rd., Abbeville La, 70510.

The return address listed H. Movvone, 1605 Utah St., Golden CO 80401. The parcel had a Priority

Mail label affixed to it with tracking number 9505510725569165534687 (“the Parcel”).

       8.      An investigation into postal records revealed that the names listed on the parcel

were not associated with the return or addressees’ addresses. The name found to be associated

with the 11015 Gustave Road, Abbeville, LA address was Brent Leblanc.

       9.      The Parcel was suspicious because Postal Inspectors have identified the origin city,

Golden, Colorado and surrounding areas as a source area for narcotics and controlled substances.

Additionally, the Parcel was suspicious because narcotics traffickers often use fictitious names, or

names not associated with the addresses to avoid detection.

       10.     The Parcel was pulled from the mail stream and the Vermilion Parish Sheriff’s

Office Narcotics Division was notified.



                                                 2
      Case 6:19-cv-01518 Document 1 Filed 11/26/19 Page 3 of 6 PageID #: 3



       11.     On June 18, 2019, a Postal Inspector and detective from the Vermilion Parish

Sheriff’s Office traveled to the 11015 Gustave Road, Abbeville, LA address and spoke with Brent

Leblanc. Leblanc admitted the Parcel was his and that the contents were marijuana. After he was

advised of his rights, Leblanc consented to the search of the Parcel, which contained approximately

one pound of marijuana and five pounds of brownies containing THC. Leblanc stated he paid

$2100 in cash for the Parcel. Leblanc also stated that he usually sells the marijuana for $80 for a

quarter of an ounce. The brownies were for his own consumption.

       12.     A further search of postal records showed thirteen other parcels coming from

Golden, Colorado to the 11015 Gustave Rd., Abbeville, LA 70510 address since October of 2017.

       13.     Leblanc consented to a search of his home, where additional narcotics (marijuana

and pills) and drug paraphernalia were found and seized. The Defendant Property was also found

during the search and was seized.

       14.     On August 1, 2019, the United States Postal Service (“USPS”) sent Notice of

Seizure of Property and Initiation of Administrative Forfeiture Proceedings as required by 18

U.S.C. § 983(a)(1)(A) to the known interested parties: Brent Leblanc, through counsel Donald D.

Cleveland, 819 St. John St., Lafayette, LA 70501 and Lawrence C. Billeaud, 706 W. University

Ave., Lafayette, LA 70506 and Robert Leblanc, 11015 Gustave Road, Abbeville, LA 70501.

       15.     Leblanc filed a claim of ownership to the Defendant Property on September 3,

2019. The time has expired for any other person to file a claim to the Defendant Property under

18 U.S.C. §§ 983(a)(2)(A)-(E), and no person other than Leblanc has filed a claim to the Defendant

Property as required by law in the administrative forfeiture proceeding.

       16.     Leblanc claimed that the Defendant Property was his life savings and was not

related to the sale of marijuana.



                                                3
      Case 6:19-cv-01518 Document 1 Filed 11/26/19 Page 4 of 6 PageID #: 4



                               VIOLATION OF 21 U.S.C. § 841

       17.     Pursuant to 21 U.S.C. § 841(a)(1), it is unlawful for any person to knowingly or

intentionally manufacture, distribute, dispense, or possess with intent to manufacture, distribute,

or dispense, a controlled substance.

       18.     The Defendant Property is subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6)

and 18 U.S.C. § 981(b) because it was furnished or intended to be furnished in exchange for a

controlled substance; is traceable to such an exchange; or was money used or intended to be used

to facilitate a violation of Chapter 13, Subchapter I of Title 21 of the United States Code.

       19.     This action is required to be brought in the United States District Court pursuant to

18 U.S.C. § 983(a)(3)(A), because Brent Leblanc filed a claim of ownership in the administrative

forfeiture proceeding.

                                 CONCLUSION AND RELIEF

       Plaintiff, the United States of America, requests that a warrant and summons be issued for

the arrest and seizure of the Defendant Property; that due notice be given to all interested persons

known or thought to have an interest in or right against the Defendant Property to appear and show

cause why the forfeiture should not be decreed; that judgment be entered declaring the Defendant

Property be condemned and forfeited to the United States of America; that the United States of

America be awarded costs and disbursements in this action according to law; and that the United

States be granted such other further relief as this Court may deem just and proper.




                                                 4
     Case 6:19-cv-01518 Document 1 Filed 11/26/19 Page 5 of 6 PageID #: 5



                                          Respectfully submitted,

                                          DAVID C. JOSEPH
                                          United States Attorney


                                          s/ Melissa L. Theriot
Dated: November 26, 2019                  MELISSA L. THERIOT (#22628)
                                          Assistant United States Attorney
                                          800 Lafayette St., Suite 2200
                                          Lafayette, LA 70501
                                          Telephone:     (337) 262-6618
                                          Facsimile:     (337) 262-6693
                                          Email: melissa.theriot@usdoj.gov




                                      5
Case 6:19-cv-01518 Document 1 Filed 11/26/19 Page 6 of 6 PageID #: 6
                          Case 6:19-cv-01518 Document 1-1 Filed 11/26/19 Page 1 of 1 PageID #: 7
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
          United States of America                                                                                 $75,269 in U.S. Currency

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)
         Melissa L. Theriot, #22628, Assistant United States Attorney,
         800 Lafayette Street, Suite 2200, Lafayette, LA 70501-6832
         Telephone: (337) 262-6618

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          21 U.S.C. 841, 881, 18 U.S.C. 981(b)
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Civil Asset Forfeiture
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
11/26/2019                                                             s/ Melissa L. Theriot
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
      Case 6:19-cv-01518 Document 1-2 Filed 11/26/19 Page 1 of 2 PageID #: 8



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION


 UNITED STATES OF AMERICA,                         ) CIVIL ACTION NO. 19-cv-01518
           Plaintiff                               )
                                                   )
 v.                                                ) JUDGE
                                                   )
 $75,269 IN UNITED STATES CURRENCY,                ) MAGISTRATE JUDGE
            Defendant in rem.                      )
                                                   )


                    WARRANT FOR ARREST OF PROPERTY IN REM

TO: THE MARSHAL OF THE UNITED STATES

        WHEREAS, on November 26, 2019, the United States of America filed a Verified

Complaint for Forfeiture in the United States District Court for the Western District of Louisiana,

alleging that the Defendant Property, to wit: SEVENTY-FIVE THOUSAND TWO HUNDRED

SIXTY NINE DOLLARS ($75,269.00) in United States Currency, seized by the United States

Postal Inspection Service (the “Postal Service”) on or about June 18, 2019, is subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(b), for the reasons set forth in the

Complaint; and

        WHEREAS, the Defendant Property is currently in the possession, custody and control of

the government; and

        WHEREAS, in these circumstances Supplemental Rule G(3)(b)(i) directs the Clerk of

Court to issue an arrest warrant in rem for the arrest of the Defendant Property; and

        WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it, who may be a marshal or any other

United States officer or employee; and
     Case 6:19-cv-01518 Document 1-2 Filed 11/26/19 Page 2 of 2 PageID #: 9



       WHEREAS, pursuant to 18 U.S.C. § 981(c), the Defendant Property is deemed to be in the

custody of the Postal Service subject to further orders of the Court;

       NOW THEREFORE, YOU ARE HEREBY COMMANDED to arrest the above named

Defendant Property by serving a copy of this warrant on the Postal Service in whose possession,

custody and control the Defendant Property is presently found and who is to use whatever means

may be appropriate to protect and maintain it in its custody until further order of the Court.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

same in this Court with your return thereon, identifying the individuals upon whom copies were

served and the manner employed.

       SIGNED this             day of November, 2019.

                                              CLERK, UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF LOUISIANA


                                              By:
                                                    DEPUTY




                                                 2
